           Case 2:18-cr-00256-JCM-VCF Document 45 Filed 01/31/19 Page 1 of 9




 1
     ATTORNEYS FOR FREEDOM LAW FIRM
 2   3185 South Price Road
     Chandler, Arizona 85248
 3   Telephone: (480) 755-7110
 4   Fax: (480) 857-0150
     Marc J. Victor – SBN 016064
 5   Marc@AttorneysForFreedom.com
 6   DANIEL J. ALBREGTS, LTD.
 7   Attorneys at Law
     602 South Tenth Street, Suite 202
 8   Las Vegas, Nevada 89101
     Telephone: (702) 474-4004
 9
     Fax: (702) 474-0739
10   Daniel Albregts – Nevada Bar Number 4435
     albregts@hotmail.com
11
12   Attorneys for Defendant Douglas Haig

13
                                 UNITED STATES DISTRICT COURT
14                                    DISTRICT OF NEVADA
15                                                 )
     United States of America,
                                                   )
16                                                 ) Case No. 2:18-cr-256
                         Plaintiff,                )
17                                                 ) MOTION TO DISMISS
             v.                                    )
18                                                 )
                                                   )
19   Douglas Haig,                                 )
                                                   )
20                                                 )
                         Defendant.
                                                   )
21                                                 )
                                                   )
22
23         Defendant, Douglas Haig, by and through undersigned counsel, pursuant to Fed. R.

24   Crim. P. 12(b)(1), moves this Court to dismiss the Indictment because the charging statute, 18
25
     U.S.C. § 922(a)(1)(B) (“the statute”), is unconstitutionally vague within the meaning of the
26
                Case 2:18-cr-00256-JCM-VCF Document 45 Filed 01/31/19 Page 2 of 9




     Due Process Clause of the Fifth Amendment to the United States Constitution. The statute
 1
 2   criminalizes engaging in the business of manufacturing ammunition without a license but

 3   what conduct constitutes “manufacturing” is not defined. Thus, the statute contains a vague
 4
     enforcement standard susceptible to arbitrary enforcement, and it fails to give fair and
 5
     adequate notice of the type of conduct prohibited.
 6
 7                               MEMORANDUM OF POINTS AND AUTHORITIES

 8         I.       Facts:
 9         The Government charged Mr. Haig with Engaging in the Business of Manufacturing
10
     Ammunition Without a License in violation of U.S.C. § 18-922(a)(1(B) and 924(a)(1)(D). 1
11
                It shall be unlawful for any person except a licensed importer or licensed
12
                manufacturer, to engage in the business of importing or manufacturing
13              ammunition, or in the course of such business, to ship, transport, or receive any
                ammunition in interstate or foreign commerce.
14
                18 U.S.C. § 922(a)(1)(B).
15
16              The noun “manufacturer” is defined, but the verb manufacturing is not defined in
17   either the United States Code or the Code of Federal Regulations.
18
                The term “manufacturer” means any person engaged in the business of
19              manufacturing firearms or ammunition for purposes of sale or distribution; and
                the term “licensed manufacturer” means any such person licensed under the
20              provisions of this chapter.
21
                18 U.S.C. 921 (10)
22
     ///
23
24
25
     1
       18 U.S.C. § 924(a)(1)(D), also cited in the Indictment, does not define the crime but limits punishment to a fine and five
     years imprisonment.


                                                               2
               Case 2:18-cr-00256-JCM-VCF Document 45 Filed 01/31/19 Page 3 of 9




               “Manufacturer. Any person who is engaged in the business of manufacturing firearms.”
 1
 2             27 C.F.R. § 479.11 2

 3             The Government will present evidence toolmarks from Mr. Haig’s “reloading press”
 4
     were found on cartridges found in Las Vegas. The Government will argue this evidence
 5
     proves Mr. “Haig was actually selling the ammunition that he manufactured . . . “ In other
 6
 7   words the Government’s theory is reloading is the same as manufacturing. See ECF No. 42,

 8   p 3, 8-9.
 9       II.       Law and Argument
10
               A pretrial motion to dismiss a criminal case based upon a question of law rather than
11
     fact is appropriate. Fed. R. Crim. P. 12(b)(1); United States v. Shortt Accountancy Corp., 785
12
13   F.2d 1448, 1452 (9th Cir. 1986).

14             Void-for-Vagueness Doctrine
15
               “Our Constitution is designed to maximize individual freedoms within a framework of
16
     ordered liberty. Statutory limitations on those freedoms are examined for substantive
17
18   authority and content as well as for definiteness or certainty of expression.” Kolender v.

19   Lawson, 461 U.S. 352, 356 (1983).
20             “Vagueness may invalidate a criminal law for either of two independent reasons. First,
21
     it may fail to provide the kind of notice that will enable ordinary people to understand what
22
     conduct it prohibits; second, it may authorize and even encourage arbitrary and discriminatory
23
24
25
     2
      Other definitions in the C.F.R. are similar. E.g. Manufacturer. Any person engaged in the business of manufacturing
     explosive materials for purposes of sale or distribution or for his own use. C.F.R. §555.11


                                                             3
           Case 2:18-cr-00256-JCM-VCF Document 45 Filed 01/31/19 Page 4 of 9




     enforcement.” City of Chicago v. Morales, 527 U.S. 41, 56 (1999) (Ordinance prohibiting gang
 1
 2   members from loitering in public places was unconstitutionally vague.); See also Sessions v.

 3   Dimaya, 138 S.Ct. 1204 (2018) (In immigration case the residual clause of the statutory
 4
     definition of “crime of violence” was impermissibly vague.); Johnson v. United States, 135
 5
     S.Ct. 2551 (2015) (In criminal case, the residual clause of the Armed Career Criminal Act
 6
 7   defining “violent felony” to include crime which “involves conduct that presents a serious

 8   potential risk of physical injury to another” was unconstitutional vague.).
 9          The Ninth Circuit has set out a specific framework for evaluating whether a
10          criminal law is void for vagueness. The “test is whether the text of the statute and
            its implementing regulations, read together, give ordinary citizens fair notice with
11          respect to what the statute and regulations forbid, and whether the statute and
            regulations read together adequately provide for principled enforcement by
12
            making clear what conduct of the defendant violates the statutory scheme.”
13          United States v. Zhi Yong Guo, 634 F.3d 1119, 1122–23 (9th Cir.2011). When,
            as here, the challenged laws do not involve First Amendment rights, vagueness
14          is evaluated on an as-applied basis and “must be examined in the light of the facts
            of the case at hand.” United States v. Harris, 705 F.3d 929, 932 (9th Cir.2013).
15
            The inquiry is specific to the individual defendant and “turns on whether the
16          statute provided adequate notice to him that his particular conduct was
            proscribed.” Id. (emphasis added). “For statutes involving criminal sanctions the
17          requirement for clarity is enhanced.” Id. (internal quotation marks and citations
18          omitted).

19          United States v. Jimenez, 191 F. Supp. 3d 1038, 1041 (N.D. Cal. 2016) (Dismissal
20   ordered because Defendant did not have notice buying lower receiver of an AR-15 would
21
     subject him to criminal penalties based on the lower receiver being treated as “the receiver”
22
     under the statutory definition of “machinegun.”).
23
24          It is important to keep in mind Mr. Haig’s vagueness challenge is to the meaning of

25   manufacturing--a specific portion of 18 U.S.C. 922(a)(1)(B). Appellate courts have rejected



                                                   4
           Case 2:18-cr-00256-JCM-VCF Document 45 Filed 01/31/19 Page 5 of 9




     vagueness challenges to 18 U.S.C. § 922(a)(1)’s “engaged in the business” clause. See e.g.
 1
 2   United States v. Van Buren, 593 F.2d 125 (9th Cir. 1979); United States v. Kowalski, 502 F.2d

 3   203, 205 (7th Cir. 1974). Mr. Haig is not challenging the “engaged in the business” clause of
 4
     the statute. His vague challenge is based upon the undefined term “manufacturing.”
 5
            In defending against Mr. Haig’s vagueness challenge, the Government’s must establish
 6
 7   Mr. Haig had fair notice his conduct was proscribed and the FBI’s action against him was not

 8   arbitrary. See United States v. Harris, 705 F.3d 929, 932 (9th Cir. 2013); Jimenez, 191 F.
 9   Supp. 3d at 1041.
10
            A. No Fair Notice
11
            A criminal statute which fails to “define the criminal offense with sufficient
12
13   definiteness that ordinary people can understand what conduct is prohibited and in a manner

14   that does not encourage arbitrary and discriminatory enforcement” is unconstitutionally void-
15
     for-vagueness. Kolender, 461 U.S. at 357; United States v. Gileno,        F.Supp.        (C.D.
16
     California 2018).
17
18          “[T]he purpose of the fair notice requirement is to enable the ordinary citizen

19   to conform his or her conduct to the law. No one may be required at peril of life,
20   liberty or property to speculate as to the meaning of penal statutes.” Morales, 527
21
     U.S. at 58 (citations and internal quote omitted).
22
            The conduct criminalized by 18 U.S.C. §922(a)(1)(B) is “manufacturing.” But, neither
23
24   the United States Code or the Code of Federal Regulations (“C.F.R.”) provide fair warning of
25   what conduct constitutes manufacturing. See 18 U.S.C. § 921.



                                                  5
           Case 2:18-cr-00256-JCM-VCF Document 45 Filed 01/31/19 Page 6 of 9




            “The void-for-vagueness doctrine, as we have called it, guarantees that ordinary
 1
 2   people have “fair notice” of the conduct a statute proscribes.” Dimaya, 138 S.Ct. at 1212.

 3   The salient question is how a person in Mr. Haig’s position would know from the statutes and
 4
     regulations what conduct constitutes manufacturing requiring him to obtain a license. See
 5
     Jimenez, 191 F. Supp. 3d at 1041. The District Court in Jimenez found the Government’s
 6
 7   effort to find clear notice and standards outside the statutes and C.F.R. unpersuasive. Id.

 8          The statutory and regulatory definitions of manufacturer are circular, and
 9   manufacturing is undefined. See 18 U.S.C. § 921 and 27 C.F.R. 479.11. Thus,
10
     manufacturing is not defined with enough definiteness to allow ordinary people to understand
11
     what conduct constitutes engaging in the business of “manufacturing” ammunition.
12
13          Neither the statutes or regulations put Mr. Haig on notice reloading ammunition was

14   “manufacturing” ammunition. Moreover, a published Bureau of Alcohol Tobacco and
15
     Firearms (“ATF”) ruling support the opposite conclusion. ATF Rul. 2009-2 advised, “Any
16
     person who installs “drop in” replacement parts in or on an existing fully assembled firearms
17
18   does not manufacture a firearm and does not need to be licensed as a manufacturer under the

19   Gun Control Act.” A copy is attached as Exhibit 1
20          While ATF Rul. 2009-2 speaks of manufacturing firearms, it defines a phrase common
21
     to both firearms and ammunition, manufacture, and therefore it is appropriate to apply it to
22
     ammunition as well as firearms. The Government has conceded this logic writing,
23
24          This section [18 U.S.C. § 921(22)] speaks of firearms, but appears intended to
            apply also to ammunition since it defines a common phrase applied in the
25          immediately preceding paragraph to both firearms and ammunition.



                                                  6
           Case 2:18-cr-00256-JCM-VCF Document 45 Filed 01/31/19 Page 7 of 9




             ECF No. 42, fn 6.
 1
 2          Applying this logic to ATF Rule. 2009-2 leads an ordinary citizen such as Mr.

 3   Haig to conclude reloading cartridges with replacement parts, such as primers,
 4
     projectiles and powder, is not manufacturing and a license to sell reloaded ammunition
 5
     is not required.
 6
 7          B. Arbitrary and Discriminatory Enforcement is Encouraged

 8          In Kolender, the Court found a criminal statute which required certain
 9   individuals to produce “credible and reliable” identification. unconstitutionally vague
10
     on its face. “[T]he statute vests virtually complete discretion in the hands of the police
11
     to determine whether the suspect has satisfied the statute and must be permitted to go
12
13   on his way in the absence of probable cause to arrest.” Kolender, 461 U.S. at 358.

14          Although the [void-for-vagueness] doctrine focuses both on actual notice to
            citizens and arbitrary enforcement, we have recognized recently that the more
15
            important aspect of vagueness doctrine “is not actual notice, but the other
16          principal element of the doctrine—the requirement that a legislature establish
            minimal guidelines to govern law enforcement.” Where the legislature fails to
17          provide such minimal guidelines, a criminal statute may permit “a standardless
18          sweep [that] allows policemen, prosecutors, and juries to pursue their personal
            predilections.”
19
            Kolender, 461 U.S. 357-358.
20
21          The Chicago prohibition against loitering “also violate[d] ‘the requirement that

22   a legislature establish minimal guidelines to govern law enforcement.’’” Morales, 527
23
     U.S. at 60 (citing Kolender)
24
            In Jimenez, the District Court weighed the randomness in the ATF’s enforcement
25
     practice against the Government’s notice theory and was troubled by the Government’s


                                                   7
           Case 2:18-cr-00256-JCM-VCF Document 45 Filed 01/31/19 Page 8 of 9




     argument it should prevail because ATF has consistently enforced their interpretation of
 1
 2   the law.   The District Court wrote, “consistency alone does not make a practice

 3   constitutional, reasonable or fair.” Jimenez, 191 F. Supp. 3d at 1044 -1045.
 4
           A review of the annotations to the statute leads to the conclusion a prosecution
 5
     of someone for a single count of Engaging in the Business of Manufacturing
 6
 7   Ammunition is rare. It is also apparent from the Government’s filings the catalyst for

 8   the prosecution of Mr. Haig is his sale of ammunition to Stephen Paddock. Without
 9   this unfortunate connection to the nation’s worst mass shooting, Mr. Haig suspects he
10
     would not have been investigated by the Federal Bureau of Investigation and charged
11
     with violating the statute. Instead, he suspects, at worst, he would have been warned
12
13   by the Bureau of Alcohol Tobacco and Firearms, he needed a license to sell reloaded

14   ammunition. This case smacks of the type of arbitrary and discriminatory enforcement
15
     the void-for-vagueness doctrine is designed to eliminate.
16
     ///
17
18   ///

19   ///
20   ///
21
     ///
22
     ///
23
24   ///
25   ///



                                                 8
           Case 2:18-cr-00256-JCM-VCF Document 45 Filed 01/31/19 Page 9 of 9




        III.    Conclusion
 1
 2          For the foregoing reasons, Mr. Haig moves this Court to issue its order

 3   declaring 18 U.S.C. §922(a)(1)(B) unconstitutionally void because it fails to define the
 4
     meaning of manufacturing.
 5
            Mr. Haig also moves this Court to issue its Order Dismissing the Indictment.
 6
 7                 RESPECTFULLY SUBMITTED January 31, 2019.

 8                                      ATTORNEYS FOR FREEDOM LAW FIRM
 9
10                                      By:    /s/ Marc J. Victor
                                               Marc J. Victor
11                                             Attorney for Defendant
12
13                                   CERTIFICATE OF SERVICE

14           I hereby certify that on January 31, 2019, I filed the Original with the Clerk of the
     Court using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to
15
     the following CM/CEF registrants:
16
     John Patrick Burns, Esq.
17   john.p.burns@usdoj.gov
18
19
     /s/ Carmen Garcia
20
21
22
23
24
25



                                                  9
